  Case 19-00262       Doc 1     Filed 11/26/19 Entered 11/26/19 11:41:03            Desc Main
                                   Document    Page 1 of 2



                    UNITED STATES BANKRUPTCY COURT
                             WESTERN DISTRICT
                               OF TENNESSEE
                             WESTERN DIVISION
______________________________________________________________________________

IN RE: JOHNNIE RAYMOND CANDY
 Debtor.                                                     Case No.:       19-27019
                                                             Chapter 7


JOHNNIE RAYMOND CANDY                                 PLAINTIFF,

VS.                                                   AD.PROC. NO.: 19-

INTERNAL REVENUE SERVICE

                      DEFENDANT.


                 COMPLAINT TO DETERMINE DISCHARGEABILITY


        COMES NOW the plaintiff, by and through counsel, and moves this Honorable Court to

determine dischargeability of student loan debt. In support of this Complaint, the debtor would

show:

        1.     The Debtor filed this instant case on September 4, 2019;

        2.     This Court has jurisdiction and venue is proper;

        3.     This is a Court proceeding as it arises out of the bankruptcy case and can exist

only in the bankruptcy case;

        4.     Internal Revenue Service is a creditor of the debtor/plaintiff;

        5.     After the debtor filed for relief under Chapter 7 of the United States Bankruptcy

Code, the Defendant was notified of the filing;

        6.     The Debtor requests that the Court enter an order to determine the

dischargeability of the tax debt in the approximate amount of $841,735.12;
  Case 19-00262        Doc 1       Filed 11/26/19 Entered 11/26/19 11:41:03        Desc Main
                                      Document    Page 2 of 2



       PREMISES CONSIDERED,

       The plaintiff prays that:

       1.     That service of process issue requiring the defendants to answer the allegations

contained herein;

       2.     That the Court find that the Creditor allow the discharge of the portions of the tax

debt that may be allowed for discharge; and

       3..    For any relief just and proper under the circumstances.


                                              /s/John E. Dunlap
                                              3340 Poplar Avenue, No. 320
                                              Memphis, Tennessee 38111
                                              (901) 320-1603
                                              (901) 320-6914

                                   CERTIFICATE OF SERVICE

On November 26, 2019 a true and correct copy of the foregoing was sent via U.S. Postal Service
postage prepaid to the Debtor, 7860 Grove Brook Court, Germantown, TN 38138; Case Trustee,
200 Jefferson, Suite 202, Memphis, TN 38103; IRS, PO Box 7346 Philadelphia, PA 1910; IRS,
167 N. Front, 800 Federal Bldg. 8th Floor, Memphis, TN 38103 and all entities on matrix.

/s/John E. Dunlap
